IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)

)

v. ) I.D. No. 1610003829

)

STEVEN PIERCE, )
)

Defendant. )

Date Submitted: September 25, 2017
Date Decided: October 2, 2017

Upon Defendant’s Motion to Suppress Evidence
DENIED in part; GRANTED in part

Defendant Steven Pierce (“Defendant”) was indicted on December 5, 2016 on
charges of Murder in the First Degree and Possession of a Deadly Weapon During
the Commission of a Felony. On July 6, 2017, Defendant filed a motion to suppress
his interview With police for all purposes, including impeachment purposes, on the
grounds that his constitutional rights Were violated. The State opposes Defendant’s
motion seeking admission of Defendant’s statement for impeachment only, if
applicable Upon consideration of the facts, arguments, and legal authority set forth
by the parties; statutory and decisional laW; and the entire record in this case, the
Court hereby finds as follows:

l. On July 9, 2016, Heather Stamper Was found murdered in her home.

Defendant had been involved in a relationship With Stamper.

2. On July 10, 2016, Defendant was interviewed by Detectives Csapo and
Grassi of the Delaware State Police (collectively the “Detectives”).

3. At the start of the interview, the Detectives advised Defendant of his
Miranda rights.l Defendant initially agreed to give a statement to the Detectives.

4. About halfway through the interview, Defendant stated, “Look, can I
speak to an attorney.” Defendant followed that request by stating, “I need to speak
to an attorney.”

5. The Detectives did not immediately cease the interview. Instead, the
Detectives informed Defendant that his statements conflicted with that of other
witnesses and asked Defendant if he would like to keep talking to them. Defendant
agreed to continue the interview.

6. Shortly thereafter, Defendant again requested an attorney. Defendant
told the Detectives, “An attorney be good.” He followed that statement by stating,
“I want an attorney,” three times.

7. The Detectives again did not immediately cease the interview.

8. On July 6, 2017, Defendant filed a motion to suppress contending that
the Detectives violated his right to counsel and, therefore, that the State should be

prohibited from using Defendant’s interview during its case-in-chief. Defendant

 

1 Miranda v. Arizona, 384 U.S. 436, 473-74 (1966).
2

thereafter filed a supplement in support of the motion to suppress contending that
the statement should also be excluded for impeachment purposes.

9. In its response, the State concedes that any statements made by
Defendant after he first invoked the right to counsel should be suppressed However,
the State contends that any statements Defendant made prior to the first invocation
are admissible in the State’s case-in-chief. ln addition, the State argues that the
entire statement is admissible for impeachment purposes, if Defendant elects to
testify and contradicts the statement he gave to the Detectives.

10. Miranda requires that police questioning immediately cease if a
defendant invokes the right to counsel.2 After a defendant invokes the right to
counsel, the defendant “is not subject to further interrogation by the authorities until
counsel has been made available to him, unless the accused himself initiates further
communication, exchanges, or conversations with the police.”3

ll. Any statements Defendant made after he first invoked the right to
counsel must be suppressed Upon Defendant’s first requested for an attorney in this
case, the Detectives were required to cease the interview until counsel was made

available to Defendant. The Detectives failed to do so. Therefore, the State may not

 

2 Ia'. at 473-74.
3 Edwara’s v. Arizona, 451 U.S. 477, 484-85 (1981).

3

use any statements made by Defendant after his first invocation of his right to
counsel in its case-in-chief.

12. However, the Mz`rarzda violation does not require the entire statement
to be suppressed in the State’s case-in-chief. The Detectives advised Defendant of
his Mirarzda rights at the start of the interview. Defendant gave a knowing,
intelligent, and voluntary waiver of those rights when he agreed to give a statement
to the Detectives.4 The subsequent Miranda violation does not require that
statements made in compliance with Miranda be suppressed5 Therefore, any
statements made by Defendant prior to the Miranda violation are admissible in the
State’s case-in-chief.

13. In Harrz`s, the United States Supreme Court held that a statement that is
inadmissible in the prosecution’s case-in-chief is not necessarily barred for
impeachment purposes if the statement is otherwise trustworthy.6 The Supreme
Court stated, “The shield provided by Miranda cannot be perverted into a license to
use perjury by way of a defense, free from the risk of confrontation with prior

inconsistent utterances.”7 The Delaware Supreme Court subsequently held, “It is

 

4 See Miranda, 384 U.S. at 444 (providing that a defendant may waive his rights
provided that the waiver is made voluntarily, knowingly, and intelligently).

5 See, e.g., State v. Pulliam, 2012 WL 6845693, at *8 (Del. Super. 2012) (excluding
only those statements made after the defendant’s invocation of his right to remain
silent during his police interview).

6 Harris v. New York, 401 U.S. 222, 224 (1971).

7 Ia’. at 226.

4

well established law that even if an otherwise voluntary statement is obtained in
violation of Miranda, the prosecution is not prohibited from introducing the
statement on rebuttal for purposes of impeachment after the defendant has
testified.”8

l4. In determining whether a statement is trustworthy, the Delaware
Supreme Court has held that voluntariness is an important element to be considered.9
When considering voluntariness, the Court should consider “the specific tactics used
by the police in eliciting the statements, the details of the interrogation, and the
characteristics of the defendant.”l°

15. Defendant’s entire interview with the Detectives is admissible for
impeachment purposes should Defendant testify inconsistently at trial. The
Detectives’ violation of Mirana'a does not automatically render Detective’s
statement untrustworthy.ll In Foraker v. State, the Delaware Supreme Court

considered the fact that the defendant was not “physically or psychologically

coerced,” that the defendant was of average intelligence, and that he had prior police

 

8 Holder v. State, 692 A.2d 882, 888 (Del. 1997).

9 Hz'll v. State, 316 A.2d 557, 560 (Del. 1974).

10 DeJesus v. State, 655 A.2d 1180, ll96 (Del. 1995).

11 See, e.g., State v. Nelson, 1998 WL 960736, at *5 (Del. Super. 1998) (“...[W]hile
failure to respect the right to cut off questioning will render a statement inadmissible
during the prosecution’s case, it does not render the statement involuntary, much
less untrustworthy, automatically.”).

5

experience in concluding that his statements to police were trustworthy 12 Similarly,
in the case before the Court, Defendant was not physically or psychologically
coerced by the Detectives, does not have below average intelligence, and has prior
police contact. Therefore, Defendant’s statements to the Detectives are sufficiently
trustworthy to be admissible for impeachment purposes.

16. Accordingly, for the reasons stated, any statements made by Defendant
before he invoked the right to counsel are admissible; any statements made by
Defendant after he invoked the right to counsel are inadmissible in the State’s case-
in-chief; and Defendant’s entire statement is admissible for impeachment should
Defendant testify inconsistently at trial.

NOW, THEREFORE, this Z“d day of October, 2017, the Defendant’s

Motion to Suppress is hereby DENIED in part and NTED in part.

 
  
  

IT IS SO ORDERED.

 

 

The Honorable Andrea L. Rocanelli

 

12 Foraker v. State, 394 A.2d 208, 212 (Del. 1978).